DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“End face at head end” (claim 1, line 13-14) should be “end face at a head end”.
“End face at tail end” (claim 1, lines 15-16) should be “end face at a tail end”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Frechtling (U.S. 2,196,857) in view of Szurpicki (U.S. 8,201,639), Alexander (U.S. 3,216,508), Olsen (U.S. 2014/0166320), and Jones (U.S. 2012/0305275).
Regarding claim 1, Frechtling discloses a rotary hoe wheel comprising furrow opener shaft (20), the furrow opener shaft is fixedly connected with a plurality of furrow opening blades (23’) uniformly distributed on a circumferential surface of the furrow opener shaft, a main body of each of the furrow opening blades is formed by twisting (23) a substantially rectangular plate so that an extension direction of a first end face at head end (24) of each of the furrow opening blades is perpendicular to a center line of the furrow opener shaft and an extension direction of a second end face at tail end (25) of each of the furrow opening blades is in parallel with the center line of the furrow opener shaft, a bent tip is arranged at the tail end of each of the furrow opening blades, an included angle is formed between the bent tip and the tail end of a corresponding one furrow opening blade of the furrow opening blades, and the bent tip is bent towards a rotation direction of the corresponding one furrow opening blade (Col. 2, lines 17-20).
Frechtling does not disclose triangular bent tips.  Szurpicki teaches (Fig. 2) ground working blades comprising bent tips (12) arranged at the tail ends of each blade, a section shape of the bent tips are right triangle.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate similar right triangular shapes to the bent tips of Frechtling.  Doing so would provide a more pointed tip, which would allow for easier soil penetration.
Frechtling does not disclose baffles.  Alexander teaches (Fig. 21) two sides of ground working blades (72) respectively and fixedly connected with a baffle (73), each baffle is in the shape of a circular ring, and the blades extend beyond the outer sides of the baffle.  Alexander also teaches that blades of this configuration may eject soil laterally or in any other desirable way (Col. 11, lines 24-26) and that soil can slide off of helical blades to a side (Col. 4, lines 63-64).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide baffles as taught by Alexander to the combination described above.  Doing so would distribute stress among blades as each individual blade penetrates the ground.

Frechtling does not disclose a power or driving device.  Jones teaches (Fig. 4) a soil aerator, comprising a frame (30), wherein a power device (72) is arranged at an upper portion of the frame, a ground working tool shaft (80) is connected (76, 74, 82) with the power device through a driving device.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a power and drive device as taught by Jones in the combination described above in order to drive the furrow opener shaft and blades.
Regarding claim 2, Szurpicki further teaches (Fig. 2) that a hypotenuse of the bent tip is provided with a toothed6Art Unit: 4144 Examiner: Ian Alexander NormileSerial No.: 16/563,648Docket No.: 2897-042.UScutting edge part (13).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination above in this way.  Furthermore, in the combination above, one right-angle side of the bent tip would extend substantially in parallel with the baffle as a matter of obvious design, since it is a right triangle and it would be desirable for the hypotenuse (the cutting edge) to extend fully between the baffles.
Regarding claim 4, in the combination above, Frechtling further discloses that the included angle between the bent tip (25) and the tail end (23) of the corresponding one furrow opening blad
Regarding claim 5, Jones further teaches (Fig. 4) that the power device comprises a gearbox (72), the gearbox is connected with a power output shaft of a tractor ([0024], lines 3-4), the gearbox is connected with a power input sprocket through a first chain (76; [0024], lines 4-6), the power input sprocket is concentrically mounted on a countershaft (74), the countershaft is concentrically equipped with a small sprocket ([0024], lines 10-12), the small sprocket is connected with a large sprocket through a second chain (82; [0024], lines 10-12), and the large sprocket is concentrically mounted on the ground working tool shaft (80).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination above in this way.  Jones teaches that the countershaft (74) is mounted above the frame (30), but shifting the position of the countershaft to below the frame would not modify the operation of the device (see In re Japikse, 86 USPQ 70) in any critical or unexpected way.
Olsen further teaches (Fig. 5) the fastening of parts on the ground working tool shaft through nuts (arranged opposite of bolts 38).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use nuts to fasten the large sprocket on the furrow opener shaft of the combination above through a nut as well.
Regarding claim 6, Olsen further teaches that the two ends of the ground working tool shaft are respectively connected with the two connecting plates through two bearing blocks ([0056], lines 2-6).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination above in the same way.
Regarding claim 9, in the combination above, Frechtling further discloses that the included angle between the bent tip (25) and the tail end (23) of the corresponding one furrow opening blad
Regarding claim 10, Jones further teaches (Fig. 4) that the power device comprises a gearbox (72), the gearbox is connected with a power output shaft of a tractor ([0024], lines 3-4), the gearbox is connected with a power input sprocket through a first chain (76; [0024], lines 4-6), the power input sprocket is concentrically mounted on a countershaft (74), the countershaft is concentrically equipped with a small sprocket ([0024], lines 10-12), the small sprocket is connected with a large sprocket through a second chain (82; [0024], lines 10-12), and the large sprocket is concentrically mounted on the ground working tool shaft (80).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination above in this way.  Jones teaches that the countershaft (74) is mounted above the frame (30), but shifting the position of the countershaft to below the frame would not modify the operation of the device (see In re Japikse, 86 USPQ 70) in any critical or unexpected way.
Regarding claim 11, Olsen further teaches that the two ends of the ground working tool shaft are respectively connected with the two connecting plates through two bearing blocks ([0056], lines 2-6).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination above in the same way.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frechtling in view of Szurpicki, Alexander, Olsen, and Jones as applied to claims 1 and 2 above, and further in view of Meier (U.S. 2016/0183445).
Regarding claim 3, Frechtling in view of Szurpicki, Alexander, Olsen, and Jones teach the elements of claim 1 as described above, and Frechtling further teaches that two adjacent furrow opening blades are symmetrically distributed, but does not teach opposite twisting directions.  Meier teaches (Fig. 2) two adjacent tillage implement blades (42A, 42B) having opposite bending directions, imparting an alternating pattern to soil worked by the tillage implement.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination above with bent tips alternating to either side of the furrow opening blades to work soil in a uniformly patterned manner and to distribute stress on both sides of the furrow opening blades/shaft.  A simple way to achieve this effect would be to give adjacent furrow opening blades opposite twisting directions.  This would allow each blade to be manufactured with the same shape (i.e., with the bent tip extending to the same side) instead of two symmetrical but different shapes before twisting.  Since Alexander teaches the lateral dispensing of soil which the combination would achieve as described above, one would be further motivated to dispense soil on both sides of the furrow, which would make it less likely for soil to fall back into the furrow prematurely.
Regarding claim 8, Frechtling in view of Szurpicki, Alexander, Olsen, and Jones teach the elements of claim 2 as described above, and Frechtling further teaches that two adjacent furrow opening blades are symmetrically distributed, but does not teach opposite twisting directions.  Meier teaches (Fig. 2) two adjacent tillage implement blades (42A, 42B) having opposite bending directions, imparting an alternating pattern to soil worked by the tillage implement.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination above with bent tips alternating to either side of the furrow opening blades to work soil in a uniformly patterned manner and to distribute stress on both sides of the furrow opening blades/shaft.  A simple way to achieve this effect would be to give adjacent furrow opening blades opposite twisting directions.  This would allow each blade to be manufactured with the same shape (i.e., with the bent tip extending to the same side) instead of two symmetrical but different shapes before twisting.  Since Alexander teaches the lateral dispensing of soil which the combination would achieve as described above, one would be further motivated to dispense soil on both sides of the furrow, which would make it less likely for soil to fall back into the furrow prematurely.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frechtling in view of Szurpicki, Alexander, Olsen, and Jones as applied to claims 1 and 2 above, and further in view of Graham (U.S. 2012/0265410).
Regarding claim 7, Frechtling in view of Szurpicki, Alexander, Olsen, and Jones teach the elements of claim 1 as described above, but does not teach a seed box or guiding tube.  Graham teaches (Fig. 1) a row seeder, comprising a frame (10), wherein a seed box (14) is arranged at the upper portion of the frame, a seed guiding tube (24) is arranged below the seed box, the seed guiding tube is arranged below the frame, and the tail end of the seed guiding tube is bent in a direction opposite to a direction of movement of the wide seedling row seeder.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the seed box and guide tube as taught by Graham in the combination above so that seed may be planted in a furrow made by the combination.
There is no suggestion in the combination above to dispose the lower end of the seed guiding tube level with the lower edges of the baffle of the furrow opener.  However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to dispose the seed guiding tube at any height, as a matter of obvious design, such that seeds are dispensed close enough to the furrow to accurately place them, but far enough away that the seed guiding tube is not excessively worn by soil.  Furthermore, shifting the position of the seed guide tube to be level with the lower edges of the baffle would not have modified the operation of the device.
Regarding claim 12, Frechtling in view of Szurpicki, Alexander, Olsen, and Jones teach the elements of claim 2 as described above, but does not teach a seed box or guiding tube.  Graham teaches (Fig. 1) a row seeder, comprising a frame (10), wherein a seed box (14) is arranged at the upper portion of the frame, a seed guiding tube (24) is arranged below the seed box, the seed guiding tube is arranged below the frame, and the tail end of the seed guiding tube is bent in a direction opposite to a direction of movement of the wide seedling row seeder.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the seed box and guide tube as taught by Graham in the combination above so that seed may be planted in a furrow made by the combination.
There is no suggestion in the combination above to dispose the lower end of the seed guiding tube level with the lower edges of the baffle of the furrow opener.  However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to dispose the seed guiding tube at any height, as a matter of obvious design, such that seeds are dispensed close enough to the furrow to accurately place them, but far enough away that the seed guiding tube is not excessively worn by soil.  Furthermore, shifting the position of the seed guide tube to be level with the lower edges of the baffle would not have modified the operation of the device.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nelson (U.S. 2008/0228360) (Fig. 1; 54) wide blades with baffles and bent tips.
Ikumoto (U.S. 5,461,993) (Fig. 1; 15) furrow blades with bent tips.
Henry (U.S. 3,141,507) wide digging blades with bent, right-triangular tips.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671